DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on July 2, 2021 has been considered.

	Drawings

The drawings are objected to because block 10 (Fig. 1), 16, 18, 36 (Figs. 2A, 2B, 2C), 510, 520, 530, 540 (Fig. 3) are not descriptively labeled (see 37 CFR 1.83(a)).
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “said switch matrix is configured to select signals to be processed by said digital trigger circuit from said at least two digital input signals” (claim 7), “said digital signal processing circuit is configured to provide from the acquisition memory to said display” (claim 10), “said trigger logic circuit is configured to selectively combine … at least said digital input signal and said binary trigger signal” (claim 13) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Claim Objections

Claim 17 is objected to because of the following informalities:
Claim 17, “said digital trigger unit” (line 4) should be – said digital trigger circuit --.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:


Claims 1-18 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The written description does disclose the trigger logic circuit in sufficient detail. The specification discloses “an ASIC. The FPGA and/or the ASIC may comprise the digital trigger unit and/or the trigger logic unit. In other words, the afore-described functionality of each one of the digital trigger unit and the trigger logic unit may be implemented in hardware and/or in software. When the functionality of the digital trigger unit or the trigger logic unit is implemented in software, it may be executed by the digital signal processing unit or one or more computing devices, such as processors, FPGAs, ASICs, DSPs, etc.” (See specification, page 7, line 28 – page 8, line 2).
However, this portion of the specification does not disclose which hardware and/or software components constitute the trigger logic unit/circuit. The trigger logic circuit is merely represented as a black box (38) in Fig. 2A.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 102 as being anticipated by Smith et al. (US 2005/0225310).

Regarding claim 19, Smith et al. discloses a method for generating a trigger signal for a measurement system (Fig. 1), said method comprising the steps of:
	receiving (via 140) at least one external analog input signal (102) and converting said external analog input signal (102) into at least one corresponding digital input signal (paragraph 0021, lines 13-16);
	receiving an external trigger signal (104) and comparing (via 150) said external trigger signal (104) against a trigger threshold signal (threshold values, Fig. 1) for generating (via 150) a binary trigger signal (output of 150) (generating a binary (low/high) trigger signal is an inherent feature of a comparator, see “Op Amp as Comparator Circuit and Working Operation”, page 2; “Op-amp Comparator”, page 2; “Comparator Circuit Working and Applications”, page 1; “Comparator”, page 1);

	combining said trigger event signal and said binary trigger signal forming a combined trigger signal (output of 160, Fig. 1; output of 350, Fig. 3). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2005/0225310) in view of Lehane (US 2017/0031336).

Regarding claims 1 and 20, Smith et al. discloses a measurement system (Fig. 1) having:

	an external trigger input (140) for receiving an external trigger signal (104) and comprising a comparator (150) configured to compare said external trigger signal (104) against a trigger threshold signal (threshold values, Fig. 1) for generating a binary trigger signal (output of 150); and
	a digital signal processing circuit (160), comprising:		
		a digital trigger circuit (events 0-7 unit, Fig. 3) configured to receive said digital input signal (paragraph 0029, lines 1-6) and to generate at least one trigger event signal (output of events 0-7 unit to 310, Fig. 3) based on said digital input signal (paragraph 0029, lines 1-6); and
		a trigger logic circuit (310) configured to receive said at least one trigger event signal (event signal from 310, Fig. 3) and said binary trigger signal (FEDGE is from an external trigger source, paragraph 0029, lines 9-11; AUX is an external trigger, paragraph 0029, lines 12-13) to generate a combined trigger signal (output of 160, Fig. 1; output of 350, Fig. 3). 

Smith et al. does not disclose at least one analog channel comprising an analog-to-digital converter.



Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Smith et al. with at least one analog channel comprising an analog-to-digital converter as disclosed by Lehane for the purpose of converting an external analog input signal into a corresponding digital input signal.

Regarding claim 2, Smith et al. discloses said binary trigger signal is continuous in time (different trigger levels are compared against the same input data, paragraph 0034, lines 6-7, thus, it can be construed that said binary trigger signal “continues” at different trigger levels) and has discrete values (the output of comparator 150 for each different trigger level, paragraph 0034, lines 6-7, is binary/discrete, Fig. 1).

Regarding claim 3, Smith et al. does not disclose said digital trigger circuit comprises a comparator, wherein said comparator of said digital circuit is configured to receive at least one threshold value and is further configured to compare said digital input signal against said at least one threshold value for generating said at least one trigger event signal. 

Lehane discloses a digital trigger circuit (11) comprises a comparator (15), wherein said comparator of said digital trigger circuit (11) is configured to receive at least one 

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Smith et al. with a digital trigger circuit comprises a comparator of a digital trigger circuit as disclosed by Lehane for the purpose of generating said at least one trigger event signal.

Regarding claim 8, Smith et al. discloses an acquisition memory (110), wherein said at least one analog-to-digital converter (paragraph 0021, lines 13-16) is connected to said acquisition memory for storing said at least one digital input signal or samples of said at least one digital input signal in said acquisition memory (Fig. 1). 
 
Regarding claim 9, Smith et al. discloses said acquisition memory (110) is connected to said trigger logic circuit (310, since 310 is in 150, and 110 is connected to 150 via 160, Fig. 1) for receiving said combined trigger signal (110 receives trigger from 160, Fig. 1), and wherein said digital signal processing circuit (150) is configured to control the acquisition memory (110) based on said combined trigger signal (trigger from 160) to at least one of:
	selectively store said at least one digital input signal or samples of said at least one digital input signals in said acquisition memory (paragraph 0023, lines 1-6).


 
Regarding claim 10, Smith et al. discloses a display (170), wherein said digital signal processing circuit is configured to provide from the acquisition memory to said display for displaying said at least one digital input signal (paragraph 0023, lines 1-6), samples of said at least one digital input signal (paragraph 0023, lines 1-6), a selected portion of said at least one digital input signal (paragraph 0023, lines 1-6), or a selected portion of samples of said at least one digital input signal (paragraph 0023, lines 1-6). 
 
Regarding claim 11, Smith et al. discloses said trigger logic circuit (310) is configured to generate said combined trigger signal (trigger from 160) depending on a set of trigger conditions based on said at least one digital input signal (paragraph 0029, lines 1-6), said at least one trigger event signal (event signal from 310) and said binary trigger signal (FEDGE, AUX). 
 
Regarding claim 12, Smith et al. discloses said set of trigger conditions (paragraph 0022, lines 6-7) is configured to provide at least one of a qualified trigger (paragraph 0022, lines 9-12). 

While Smith et al. does not disclose said set of trigger conditions (paragraph 0022, lines 6-7) is configured to provide at least one of a sequence trigger, a pattern trigger, and an or-trigger, the limitations are recited in the alternative form. Thus, the limitations are optional.

Regarding claim 13, Smith et al. discloses said trigger logic circuit is configured to selectively combine, based on said set of trigger conditions, at least said digital input signal (paragraph 0029, lines 1-6) and said binary trigger signal (FEDGE, AUX) as trigger sources for generating said combined trigger signal (trigger from 160 is based on input signals combined with trigger sources including FEDGE and AUX, paragraph 0029, lines 1-13). 
 
Regarding claim 14, Smith et al. discloses at least one external digital input for receiving an external digital input signal (paragraph 0021, lines 14-17), wherein said digital trigger circuit (310) is further configured to generate said at least one trigger event signal (trigger from 160) based on said digital input signal (paragraph 0029, lines 1-6) from said analog-to-digital converter (paragraph 0021, lines 13-16) and further on said external digital input signal (paragraph 0029, lines 1-6). 
 
Regarding claim 15, Smith et al. does not disclose said digital signal processing circuit comprises at least one of a FPGA or an ASIC. 



Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Smith et al. with a digital signal processing circuit comprises at least one of a FPGA and an ASIC as disclosed by Lehane for the purpose of processing data (paragraph 0037, line 4).

Claims 4-7, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. in view of Lehane as applied to claim 1 above, and further in view of Weller (US 2012/0268101).

Smith et al. as modified by Lehane discloses the claimed limitations as discussed above.

Regarding claim 4, Smith et al. as modified does not disclose at least one of said trigger threshold signal or said at least one threshold value is a single voltage value for an edge-trigger or a pulse width for a pulse width trigger or a glitch trigger. 

Weller discloses at least one of said trigger threshold signal is a single voltage value (high state voltage) for an edge-trigger (paragraph 0033, lines 9-11). 



While Weller does not discloses at least one of said at least one threshold value is a single voltage value for an edge-trigger or a pulse width for a pulse width trigger or a glitch trigger, the limitations are recited in the alternative form. Thus, the limitations are optional.

Regarding claim 5, Smith et al. as modified does not disclose said digital trigger circuit comprises a switch matrix, wherein said switch matrix is configured to pre-process at least one of said digital input signal and said at least one trigger event signal. 

Weller discloses a digital trigger circuit (100) comprises a switch matrix (160), wherein said switch matrix is configured to pre-process at least one of said digital input signal and said at least one trigger event signal (160 preprocesses trigger(s) from 150 and/or 270, Fig. 2). 
 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Smith et al. as modified with a switch matrix as disclosed by Lehane for the purpose of generating a trigger.


 
Weller discloses said switch matrix (160) is further configured to pre-process said binary trigger signal (trigger from 270). 

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Smith et al. as modified with a switch matrix as disclosed by Weller for the purpose of pre-processing a binary trigger signal.

Regarding claim 7, Smith et al. as modified does not disclose at least two of the at least one analog channel, each one of the at least two analog channels being configured to receive a respective external analog input signal and to convert the respective external analog input signal into a corresponding digital input signal, thereby obtaining at least two digital input signals, wherein said switch matrix is configured to select signals to be processed by said digital trigger circuit from said at least two digital input signals. 

Weller discloses at least two of the at least one analog channel (channels 1-4), each one of the at least two analog channels being configured to receive a respective external analog input signal and to convert the respective external analog input signal into a corresponding digital input signal, thereby obtaining at least two digital input signals (analog signals are converted to digital signals, channels 1-4, to input to 

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Smith et al. as modified with a switch matrix as disclosed by Weller for the purpose of select signals to be processed by said digital trigger circuit from said at least two digital input signals.

Regarding claim 17, Smith et al. discloses a user interface for receiving a user input, wherein at least one of said trigger conditions, said trigger threshold signal (paragraph 0022, lines 1-5), a threshold value (paragraph 0022, lines 1-5) associated with a comparator (150) of said digital trigger unit (100) (Fig. 1).

However, Smith et al. as modified does not disclose a trigger source are based on said user input.

Weller discloses a trigger source are based on said user input (paragraph 0022, lines 9-12).
 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Smith et al. as modified with a trigger source based on a user input as disclosed by Weller for the purpose of generating a trigger.

Regarding claim 18, Smith et al. does not disclose the trigger source is selected out of each of said at least one analog input channel, said digital input channel and said external trigger input.

Weller discloses the trigger source is selected out of each of said at least one analog input channel (user input, paragraph 0022, lines 9-12), said digital input channel (paragraph 0021, lines 9-12) and said external trigger input (paragraph 0021, lines 8-9). 

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Smith et al. as modified with selecting a trigger source as disclosed by Weller for the purpose of generating a trigger.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. in view of Lehane as applied to claims 1 and 15 above, and further in view of Corredoura (US 2007/0200550).

Regarding claim 16, Smith et al. as modified does not disclose said FPGA or said ASIC comprises said digital trigger circuit and said trigger logic circuit.



Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Smith et al. as modified with a FPGA or a ASIC comprises said digital trigger circuit and said trigger logic circuit as disclosed by Corredoura for the purpose of generating a trigger.

Response to Arguments

Applicant's arguments filed on July 2, 2021 have been fully considered but they are not persuasive.
With regard to the drawing objections, Applicants argue “[w]ith this amendment, applicant hereby submits five (5) replacement sheets showing FIGURES 1-3. Applicant submits that no new matter has been added. Applicant believes that the replacement drawings comply with the appropriate rules. Accordingly, applicant requests withdrawal of the drawing objections set forth in the Office Action.”
	Examiner’s position is that the replacement drawings do overcome the drawing objections. For example, the replacement drawings do not descriptively label block 10 (Fig. 1), blocks 16, 18, 36 (Figs. 2A, 2B, 2C), blocks 510, 520, 530, 540 (Fig. 3). Pursuant to 37 CFR 1.83(a)), “conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box).” Block 10 (Fig. 1), blocks 16, 18, 36 (Figs. 2A, 2B, 2C), blocks 510, 520, 530, 540 (Fig. 3) are merely black boxes, thus, they should be descriptively labeled.
	With regard to the prior art rejections, Applicants argue “Smith fails to disclose or fairly suggest "receiving an external trigger signal and comparing said external trigger signal against a trigger threshold signal for generating a binary trigger signal." Instead, Smith simply discloses that the trigger comparator unit 150 generates output signals. Nowhere in Smith are these output signals specified to be binary. (Emphasis added.)”
	Examiner’s position is that Smith discloses “receiving an external trigger signal (104) and comparing (via 150) said external trigger signal (104) against a trigger threshold signal (threshold values, Fig. 1) for generating (via 150) a binary trigger signal (output of 150). It is noted that generating a binary (low/high) trigger signal is an inherent feature of a comparator (see “Op Amp as Comparator Circuit and Working Operation”, page 2; “Op-amp Comparator”, page 2; “Comparator Circuit Working and Applications”, page 1; “Comparator”, page 1).
Applicant’s remaining arguments and amendments have been considered but traversed in view of the discussions above.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.



/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        August 27, 2021